           Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

----------------------------------------------------------
SHIVA STEIN,                                               :
BROOKLYN, NEW YORK 11231,                                  :
                                                           :   Civil Action No. ______________
                  Plaintiff,                               :
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
LEGG MASON, INC.,                                          :   SECURITIES EXCHANGE ACT OF
100 International Drive                                    :   1934
Baltimore, Maryland 21202                                  :
                                                           :   JURY TRIAL DEMANDED
ROBERT E. ANGELICA,                                        :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
CAROL ANTHONY “JOHN” DAVIDSON,                             :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
EDWARD P. GARDEN,                                          :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
MICHELLE J. GOLDBERG,                                      :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
STEPHEN C. HOOLEY,                                         :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
JOHN V. MURPHY,                                            :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
DAVID L. LINGERFELT,                                       :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
                                                           :
NELSON PELTZ,                                              :
100 International Drive                                    :
Baltimore, Maryland 21202                                  :
              Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 2 of 17



ALISON A. QUIRK,                                                :
100 International Drive                                         :
Baltimore, Maryland 21202                                       :
                                                                :
-AND-                                                           :
                                                                :
JOSEPH A. SULLIVAN,                                             :
100 International Drive                                         :
Baltimore, Maryland 21202                                       :
                                                                :
                  Defendants.                                   :
---------------------------------------------------------       :
                                                                :
         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Legg Mason, Inc. (“Legg Mason or

the “Company”), and the members of Legg Mason’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Legg Mason and Franklin Resources,

Inc. (“Franklin Resources”).

         2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy

Statement”) to be filed on March 27, 2020 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.               The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Alpha

Sub, Inc., a Maryland corporation and wholly-owned subsidiary of Franklin Resources (“Merger


                                                            2
            Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 3 of 17



Sub”) will merge with and into Legg Mason, with Legg Mason surviving the merger as a wholly-

owned subsidiary of Franklin Resources (the “Proposed Transaction”). Pursuant to the terms of

the Agreement and Plan of Merger the companies entered into (the “Merger Agreement”), each

outstanding Legg Mason common share of beneficial interest will be converted into the right to

receive $50.00 in cash per share (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Legg Mason’s stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the financial projections that were prepared by the

Company and relied upon by the Board in recommending the Company’s stockholders vote in

favor of the Proposed Transaction. The financial projections were also utilized by the financial

advisors of the Company, PJT Partners LP (“PJT”) and J.P. Morgan Securities LLC (“J.P.

Morgan”) in conducting the valuation analyses in support of their fairness opinions. The Proxy

Statement also omits or misrepresents information regarding the financial analyses conducted by

Goldman Sachs and Citi.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Legg Mason’s stockholders or, in the event




                                                 3
            Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 4 of 17



the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant

Legg Mason is incorporated in Maryland, or is an individual who is either present in this District

for jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Legg Mason in incorporated and

headquartered in this District.

                                            PARTIES

       9.       Plaintiff is, and has been at all relevant times, the owner of Legg Mason common

stock and has held such stock since prior to the wrongs complained of herein.

       10.      Individual Defendant Robert E. Angelica has served as a member of the Board

since February 2007.

       11.      Individual Defendant Carol Anthony “John” Davidson has served as a member of

the Board since May 2014.

       12.      Individual Defendant Edward P. Garden has served as a member of the Board

since May 2019.




                                                4
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 5 of 17



       13.      Individual Defendant Michelle J. Goldberg has served as a member of the Board

since November 2017.

       14.      Individual Defendant Stephen C. Hooley has served as a member of the Board

since 2019.

       15.      Individual Defendant John V. Murphy has served as a member of the Board since

June 2013 and Lead Independent Director since October 2014.

       16.      Individual Defendant Nelson Peltz has served as a member of the Board since

May 2019.

       17.      Individual Defendant Alison A. Quirk has served as a member of the Board since

November 2017.

       18.      Individual Defendant Joseph A. Sullivan has served as a member of the Board

since February 2013 and Chairman of the Board since October 2014, as well as President and

Chief Executive Officer since 2013.

       19.      Defendant Legg Mason is incorporated in Maryland and maintains its principal

offices at 100 International Drive Baltimore, MD 21202-1099. The Company’s common stock

trades on the New York Stock Exchange under the symbol “LM.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.      Legg Mason nd its subsidiaries are principally engaged in providing asset

management and related financial services to individuals, institutions, corporations and


                                                5
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 6 of 17



municipalities. The Company operates through Global Asset Management segment. Global Asset

Management provides investment advisory services to institutional and individual clients and to

the Company-sponsored investment funds. The Company, through its subsidiaries, provides

investment management and related services to institutional and individual clients, Company-

sponsored investment funds and retail separately managed account programs. It offers its

products and services directly and through various financial intermediaries. It has operations

principally in the United States and the United Kingdom and also has offices in Australia,

Bahamas, Brazil, Canada, Chile, China, Dubai, France, Germany, Italy, Japan, Luxembourg,

Poland, Singapore, Spain, Switzerland and Taiwan.

       23.    On February 18, 2020, Franklin Resources announced the Proposed Transaction:

              San Mateo, CA, February 18, 2020 – Franklin Resources, Inc. (the
              “Company”) [NYSE:BEN], a global investment management
              organization operating as Franklin Templeton, today announced
              that it has entered into a definitive agreement to acquire Legg
              Mason, Inc. [NYSE:LM] for $50.00 per share of common stock in
              an all-cash transaction. The Company will also assume
              approximately $2 billion of Legg Mason’s outstanding debt. The
              acquisition of Legg Mason and its multiple investment affiliates,
              which collectively manage over $806 billion in assets as of January
              31, 2020, will establish Franklin Templeton as one of the world’s
              largest independent, specialized global investment managers with a
              combined $1.5 trillion in assets under management (AUM) across
              one of the broadest ranges of high-quality investment teams in the
              industry. The combined footprint of the organization will
              significantly deepen Franklin Templeton’s presence in key
              geographies and create an expansive investment platform that is
              well balanced between institutional and retail client AUM. In
              addition, the combined platform creates a strong separately
              managed account business.

              “This is a landmark acquisition for our organization that unlocks
              substantial value and growth opportunities driven by greater scale,
              diversity and balance across investment strategies, distribution
              channels and geographies,” said Greg Johnson, executive chairman
              of the Board of Franklin Resources, Inc. “Our complementary
              strengths will enhance our strategic positioning and long-term



                                              6
Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 7 of 17



    growth potential, while also delivering on our goal of creating a
    more balanced and diversified organization that is competitively
    positioned to serve more clients in more places.”

    Jenny Johnson, president and CEO of Franklin Templeton, said,
    “This acquisition will add differentiated capabilities to our existing
    investment strategies with modest overlap across multiple world-
    class affiliates, investment teams and distribution channels,
    bringing notable added leadership and strength in core fixed
    income, active equities and alternatives. We will also expand our
    multi-asset solutions, a key growth area for the firm amid
    increasing client demand for comprehensive, outcome-oriented
    investment solutions.”

    Joseph A. Sullivan, chairman and CEO of Legg Mason, said, “The
    incredibly strong fit between our two organizations gives me the
    utmost confidence that this transaction will create meaningful
    long-term benefits for our clients and provide our shareholders
    with a compelling valuation for their investment. By preserving the
    autonomy of each investment organization, the combination of
    Legg Mason and Franklin Templeton will quickly leverage our
    collective strengths, while minimizing the risk of disruption. Our
    clients will benefit from a shared vision, strong client-focused
    cultures, distinct investment capabilities and a broad distribution
    footprint in this powerful combination.”

    Carol Anthony "John" Davidson, lead independent director of
    Legg Mason, said, “Today’s announcement marks the beginning of
    an exciting next chapter for Legg Mason, our investment affiliates
    and valued clients, who will benefit from a leading global asset
    manager with the scale to compete and win in today’s markets. I
    am honored to have had the opportunity to serve as the lead
    independent director of this dynamic board, and I am truly
    appreciative of the hard work and dedication of the entire Legg
    Mason team.”

    Nelson Peltz, CEO and Founding Partner of Trian Fund
    Management, L.P. and a Legg Mason director said, “Given the
    dynamics of today’s rapidly evolving and increasingly competitive
    asset management sector, I believe this transaction is compelling.
    In our view, it offers an attractive valuation for Legg Mason’s
    shareholders. I believe it will also enable Legg Mason’s investment
    affiliates to remain at the forefront of an industry where scale is
    increasingly vital to success and to join Franklin Templeton, an
    organization that I have deep respect for and confidence in.”




                                      7
Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 8 of 17



    Trian Fund Management, L.P. and funds managed by it, which
    collectively own approximately 4 million shares or 4.5% of the
    outstanding stock of Legg Mason, have entered into a voting
    agreement in support of the transaction.

    Jenny Johnson added, “This transaction gives us significant scale,
    addresses strategic gaps and brings greater balance to our business,
    while positioning us for accelerated growth in the future. We have
    incredible respect and admiration for the success Legg Mason and
    its investment affiliates have achieved and we have structured the
    transaction to ensure that its affiliates have the right mix of
    independence and support to continue building on their strong
    track records. Legg Mason’s investment affiliates will be able to
    leverage Franklin Templeton’s global infrastructure and ongoing
    investment in technology and innovation, while clients can take
    comfort in the combined firm’s financial strength and aligned
    interests.”

    Continued Autonomy for Investment Affiliates Franklin
    Templeton has spent significant time with the affiliates and there is
    strong alignment among all parties in this transaction and shared
    excitement about the future of the company. James W.
    Hirschmann, CEO of Western Asset, a Legg Mason affiliate, said,
    “Western Asset is excited to be joining the Franklin Templeton
    family, a firm with a long and storied history of proven financial
    performance and a leadership team and board with decades of asset
    management experience who value our investment independence
    and organizational autonomy. Like us, Franklin Templeton
    understands the importance of culture, teams and core values to
    achieving outstanding investment results for clients.”

    Terrence J. Murphy, CEO of ClearBridge Investments, a Legg
    Mason affiliate, said, “As part of Franklin Templeton, we are
    confident that we will retain the strong culture that has defined our
    success as a recognized market leader in active equities. Their
    commitment to investment autonomy, augmented by the scale and
    reach that the combined organization will provide, will allow us to
    deliver for our existing clients and expand our ability to deliver our
    investment capabilities in new channels and regions. We are very
    pleased to join the team at Franklin Templeton and excited about
    what we can do together.”

    Organizational Structure and Parent Company Integration

    With this acquisition, Franklin Templeton will preserve the
    autonomy of Legg Mason’s affiliates, ensuring that their



                                      8
Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 9 of 17



    investment philosophies, processes and brands remain unchanged.
    As with any acquisition, the pending integration of Legg Mason’s
    parent company into Franklin Templeton’s, including the global
    distribution operations at the parent company level, will take time
    and only commence after careful and deliberate consideration.

    Following the closing of the transaction, Jenny Johnson will
    continue to serve as president and CEO, and Greg Johnson will
    continue to serve as executive chairman of the Board of Franklin
    Resources, Inc. There will be no changes to the senior management
    teams of Legg Mason’s investment affiliates. Global headquarters
    will remain in San Mateo, CA and the combined firm will operate
    as Franklin Templeton.

    After careful consideration, EnTrust Global, a Legg Mason
    affiliate that provides alternative investment solutions, and
    Franklin Templeton, jointly agreed that it was in their best interest
    that EnTrust repurchase its business, which will be acquired by its
    management at closing. EnTrust will maintain an ongoing
    relationship with Franklin Templeton. Jenny Johnson added,
    “EnTrust is an excellent business and we recognize and appreciate
    their desire to once again become a private company. We have
    appreciated their collaboration in our discussions and look forward
    to our ongoing relationship.”

    Transaction Details

    The all-cash consideration of $4.5 billion will be funded from the
    Company’s existing balance sheet cash. Franklin Templeton will
    also assume approximately $2 billion in Legg Mason’s outstanding
    debt. Upon closing of the transaction, Franklin Templeton expects
    to maintain a robust balance sheet and considerable financial
    flexibility with pro forma gross debt of approximately $2.7 billion
    with remaining cash and investments of approximately $5.3
    billion. This transaction is designed to preserve the Company’s
    financial strength and stability with modest leverage, significant
    liquidity and strong cash flow to provide ongoing flexibility to
    invest in further growth and innovation.

    This transaction is expected to generate upper twenties percentage
    GAAP EPS accretion in Fiscal 2021 (based on street consensus
    earnings estimates for each company), excluding one-time charges,
    non-recurring and acquisition related expenses.

    While cost synergies have not been a strategic driver of the
    transaction, there are opportunities to realize efficiencies through



                                     9
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 10 of 17



               parent company rationalization and global distribution
               optimization. These are expected to result in approximately $200
               million in annual cost savings, net of significant growth
               investments Franklin Templeton expects to make in the combined
               business and in addition to Legg Mason’s previously announced
               cost savings. The majority of these savings are expected to be
               realized within a year, following the close of the transaction, with
               the remaining synergies being realized over the next one to two
               years.

               The transaction has been unanimously approved by the boards of
               Franklin Resources, Inc. and Legg Mason, Inc. This transaction is
               subject to customary closing conditions, including receipt of
               applicable regulatory approvals and approval by Legg Mason’s
               shareholders, and is expected to close no later than the third
               calendar quarter of 2020.

               Broadhaven Capital Partners, LLC and Morgan Stanley & Co LLC
               served as financial advisors to Franklin Resources, Inc. Ardea
               Partners LP also provided advice. Willkie Farr & Gallagher LLP
               acted as external legal counsel. PJT Partners served as the lead
               financial advisor to Legg Mason. J.P. Morgan Securities LLC also
               served as financial advisor to Legg Mason. Weil, Gotshal &
               Manges LLP served as lead counsel to Legg Mason and Skadden,
               Arps, Slate, Meagher & Flom LLP served as special counsel to
               Legg Mason. Dechert LLP served as legal counsel to EnTrust
               Global.

                                               ***

       24.     The Board has unanimously agreed to Proposed Transaction. It is therefore

imperative that Legg Mason’s stockholders are provided with the material information that has

been omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       25.     On March 27, 2020, Legg Mason filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.         The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement


                                                10
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 11 of 17



before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       26.     With respect to the financial projections disclosed in the Proxy Statement, the

Proxy Statement fails to provide material information.

       27.     For the Legg Mason projections provided by Company management, the Proxy

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics such as (1) Adjusted EBITDA (Post-SBC) and (2) Unlevered Free Cash Flow, but fails

to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a reconciliation of

these non-GAAP metrics to their most comparable GAAP measures, in direct violation of

Regulation G and consequently Section 14(a). Proxy Statement at 50.

       28.     With respect to PJT’s Selected Precedent Transaction Analysis, the Proxy

Statement fails to disclose the ratios and multiples and financial metrics for the transactions

observed by PJT in its analysis.

       29.     With respect to PJT’s Selected Comparable Company Analysis, the Proxy

Statement fails to disclose the ratios and multiples and financial metrics for the companies

observed by PJT in its analysis.

       30.     With respect to PJT’s Discounted Cash Value Analysis, the Proxy Statement fails

to disclose: (i) the range of terminal values; (ii) the basis for applying a exit multiple range of

6.5x to 8.5x to the Company’s estimated 2024E EBITDA; (iii) the basis for applying a perpetuity

growth rate range of 0.2% to 0.8% to the Company’s 2024E unlevered free cash flow; (iv) the




                                                11
          Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 12 of 17



basis for selecting the discount rate range from 9.0% to 11.0%; (v) the Company’s cash as of

December 31, 2019; (vi) the Company’s net debt as of December 31, 2019; (vii) the Company’s

value of equity investments as of December 31, 2019; and (viii) the number of fully diluted

outstanding shares of Legg Mason as of December 31, 2019.

        31.        With respect J.P. Morgan’s Public Trading Multiples Analysis, the Proxy

Statement omits the financial metrics for each of the selected companies, or even summary

statistics as to those same financial metrics. Instead, the Proxy Statement discloses only the

reference ranges selected by J.P. Morgan, without reference to any of the actual multiples found

in its analysis.

        32.        With respect to J.P. Morgan’s Selected Transaction Analysis, the Proxy Statement

fails to disclose the individual multiples for each of the selected transactions analyzed by J.P.

Morgan, as well as any benchmarking analyses J.P. Morgan performed for Legg Mason relation

to the target companies.

        33.        With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the basis for applying a exit multiple range of 6.5x to 8.5x to the

Company’s estimated 2024E EBITDA; (ii) the basis for applying a perpetuity growth rate range

of 0.5% to 1.0% to the Company’s unlevered free cash flow during the Company’s terminal

year; (iii) the basis for selecting the discount rate range from 9.0% to 11.0%; (iv) the Company’s

present value of tax benefits from the Company’s estimated net operating loss carry-forwards

and other tax benefits as provided by Company’s management.

        34.        In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting




                                                  12
           Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 13 of 17



to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, the

financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          38.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants



                                                 13
            Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 14 of 17



were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

           39.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.

           40.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                  14
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 15 of 17



       42.     The Individual Defendants acted as controlling persons of Legg Mason within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Legg Mason, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Legg Mason, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Legg Mason, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       45.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that




                                                15
         Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 16 of 17



the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;




                                                16
           Case 1:20-cv-00834-GLR Document 1 Filed 03/30/20 Page 17 of 17



          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: March 30, 2020                               GOLDMAN & MINTON, P.C.

                                               By: /s/ Thomas J. Minton
OF COUNSEL:                                        Thomas J. Minton (Bar No. 03370)
                                                   3600 Clipper Mill Road, Suite 201
WOLF HALDENSTEIN ADLER                             Baltimore, MD 21211
FREEMAN & HERZ LLP                                 Telephone: (410) 783-7575
Gloria Kui Melwani                                 Email: tminton@charmcitylegal.com
270 Madison Avenue
New York, NY 10016                                  Attorneys for Plaintiff
Telephone: (212) 545-4600
Facsimile: (212) 686-0114
Email: melwani@whafh.com




                                                  17
